IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR AND          : No. 680
                                         :
VICE-CHAIR OF THE CONTINUING             : SUPREME COURT RULES DOCKET
                                         :
LEGAL EDUCATION BOARD                    :




                                    ORDER


PER CURIAM:



             AND NOW, this 13th day of November, 2015, Elizabeth G. Simcox,

Esquire, is hereby designated as Chair and Kenneth J. Horoho, Jr., Esquire, as Vice-

Chair of the Continuing Legal Education Board.